DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 4/26/2021.  Claims 1-13 and 15-16 are pending.  Claims 14 and 17-18 have been canceled.  Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 
119 (a)-(d). 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tracking module configured to monitor/verify in claim 11.
Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 



8.	In regards to claim 1, the limitation “verifying of the instructions is performed prior to the instructions being received by the one or more auxiliary processors” fails to comply with the written description requirement because the original disclosure does not properly describe verifying instructions prior to the instructions being received by the one or more auxiliary processors in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Specifically, while the original disclosure of Fig. 3 and page 9, lines 4-10, appear to teach verifying instructions using a tracker module which can enable or disable access of a main processor to one or more auxiliary processors, the original disclosure does not appear to provide support for verifying the instructions using the tracker module prior to the instructions being received by the one or more auxiliary processors.  Rather, the original disclosure of Fig. 3 and page 9, lines 4-10, appear to teach that the tracker module can use a data bus switch (element 490) to disable access of from the main processor to the auxiliary processors, thereby disabling instructions from being received by the auxiliary processors.  The cited portions also disclose the tracker module verifying instructions; however, the specification never indicates that the verification performed by the tracker module is performed, while the data bus switch (element 490) has disabled communication to the auxiliary processors.  For example, element 320 of Fig. 3 discusses enabling processing of instructions from the main 
Furthermore, other than the flowcharts displayed in Figs. 2-3, there appears to be no discussion of a temporal ordering of when the “verifying of the instruction” occurs, therefore it appears the specification lacks sufficient support to indicate that the verification occurs prior to the auxiliary processors receiving the instructions.
	If the applicant believes, the specification does support the above claim limitations, the examiner request the applicant indicate in the next response the relevant portions of the applicant’s disclosure, which provide support for the above limitations.  As well as describe how those relevant portions provide sufficient support in the next response.

	Claim 11 is similarly rejected on the same basis as claim 1 above.
	Claims 2-10, 12-13 and 15-16 are dependent upon one of the claims above and therefore are similarly rejected for including the deficiencies of one of the claims above.


Response to Arguments
9.	Applicant’s arguments, see pages 6-8 of the remarks, filed on 04/26/2021, with respect to the rejection(s) of claim(s) 1-13 and 15-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

10.  The examiner notes that the newly added limitations of independent claims 1 and 11 would be allowable subject matter if the applicant can demonstrate that the specification provides adequate support for the newly added limitations.  However, the examiner believes that the disclosure lacks support, and that merely removing the newly added limitations would result in another 35 USC 103 rejection, and therefore suggest the applicant amend the claims as described below in section 11.

11.  The examiner notes that page 9, lines 4-10 and Fig. 3 discuss using the tracker module (element 150) to (a) disable communication with interface (element 120) using data output switch (element 470) and (b) disable access (reading and writing of data and instructions) from main processor (element 130) and one or more auxiliary processors (elements 140) using data switch (element 490).  It appears that Fig. 3, element 320 is enabling access of main processor to auxiliary processor, but disabling access to the interface (element 120) (note:  each the disabling and enabling is done by the tracker module controlling one of the data switches (elements 470 and 490)).  Further, a closer look at Fig. 3 shows the verifying occurring at element 250, and at this point access from main processor to auxiliary processors remains enabled.  Therefore, looking to Figs. 3-4, it appears that (a) monitoring occurs prior to instructions being received by one or more auxiliary processors, (b) verifying of instructions can occur 
	Based, on the notes above the examiner suggest the applicant amend the claims to include both data switches (elements 470 and 490), with details from Fig. 3; such as indicating that the tracker module controls data switches (elements 470 and 490) to enable processing from main processor to auxiliary processor (see element 320) and enable output from interface (element 120) which is disclosed at element 270 of the flowchart.
	If the applicant disagrees with the examiners understanding of Figs. 3-4 and suggested amendments, as noted above, the examiner invites the applicant to an interview to discuss the notes and suggestions above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conti, PGPUB No. 2021/0141871 for teaching monitoring an instruction bus for a secure mode entry sequence instruction and verifying the execution of said instruction.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.P.C/           Examiner, Art Unit 2183 

/William B Partridge/           Primary Examiner, Art Unit 2183